Citation Nr: 0317932	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  99-15 723A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for deviated nasal 
septum.  

2.  Entitlement to service connection for meralgia 
paresthetica.  

3.  Entitlement to a disability rating in excess of 10 
percent for degenerative arthritis of the left knee, based on 
an initial award.  

4.  Entitlement to a disability rating in excess of 10 
percent for degenerative arthritis of the right knee, based 
on an initial award.  

5.  Entitlement to a disability rating in excess of 10 
percent for degenerative arthritis of the right shoulder, 
based on an initial award.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from July 1981 to August 
1985, and from April 1987 to March 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  The veteran has since moved in the 
jurisdiction of the Philadelphia, Pennsylvania, RO, from 
where this case has been certified.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  There is no current medical evidence, based on review of 
the record and examination of the veteran, establishing that 
he currently has a deviated nasal septum.  

3.  There is no current medical evidence, based on review of 
the record and examination of the veteran, establishing that 
he currently has meralgia paresthetica.  

4.  Effective since the grant of service connection, 
degenerative arthritis of the left knee has been manifested 
by pain and limitation of motion due to arthritis pain.  

5.  Effective since the grant of service connection, 
degenerative arthritis of the right knee has been manifested 
by pain and limitation of motion due to arthritis pain.  

6.  Effective since the grant of service connection, 
degenerative arthritis of the right shoulder has been 
manifested by pain and limitation of motion due to arthritis 
pain.  


CONCLUSIONS OF LAW

1.  Deviated nasal septum was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.303, 3.326(a) (2002).  

2.  Meralgia paresthetica was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.303, 3.326(a) (2002).  

3.  The criteria for a disability rating in excess of 10 
percent for degenerative arthritis of the left knee, since 
the date of the award of service connection, have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.321, 3.326(a), 
4.1-4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 
5003 (2002).  

4.  The criteria for a disability rating in excess of 10 
percent for degenerative arthritis of the right knee, since 
the date of the award of service connection, have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.321, 3.326(a), 
4.1-4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 
5003 (2002).  

5.  The criteria for a disability rating in excess of 10 
percent for degenerative arthritis of the right shoulder, 
since the date of the award of service connection, have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.321, 3.326(a), 
4.1-4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 
5003 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

The Board finds that the correspondence sent to the veteran 
in November 1998, July 2002, December 2002 and May 2003, 
describing what VA would do to assist the veteran, the 
evidence the veteran needed to provide, and the evidence the 
VA had, and a February 1999 Statement of the Case and a 
December Supplement Statement of the Case, provided to both 
the veteran and his representative, provided notice to the 
veteran of what the evidence of record revealed.  
Additionally, these documents provided notice why this 
evidence was insufficient to award the benefit sought.  Thus, 
the veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  Cf. 
Quartuccio v. Principi, 16 Fed App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  No further 
assistance is necessary to comply with the requirements of 
this new legislation, or any other applicable rules or 
regulations regarding the development of the pending claim.  



Service Connection

A veteran seeking disability benefits must establish: (1) 
status as a veteran; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of the disability; and (5) the effective date 
of the disability.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000). 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  See Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically addressing 
claims based on ionizing radiation exposure).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  See 38 C.F.R. § 3.303(b); see also Savage v. 
Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must 
be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  See Savage, 10 
Vet. App. at 495.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  See 38 C.F.R. § 3.303(b).  

If the disorder is not chronic, it may still be service 
connected if it is observed in service or an applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present disorder to that symptomatology.  Id.  Again, whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question.  Id.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in-
service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

A.  Deviated Nasal Septum

Initially, the Board notes that the veteran is service-
connected for residuals of multiple facial fractures.  His 
service medical records show that, in October 1987, he 
sustained nasal/orbital fractures.  X-rays revealed no 
abnormalities and no evidence of deviated nasal septum.  
Likewise, subsequent service medical records do not reflect 
any complaints or symptomatology associated with deviated 
nasal septum.  

On post-service VA examination, conducted in July 1998, the 
veteran related he experienced numbness on the right side of 
the nose, adjacent cheek, and the right upper lid, since 
being punched in the face while in service.  The physician, 
following review of the record and examination of the 
veteran, specifically diagnosed nasal orbital fracture, 
residual hypoesthesia of the right face, and that no 
deviation of the nasal septum was found.  

Of record are numerous VA, private medical records and post-
service United States Air Force medical records, as well as 
VA examination reports and medical statements for various 
periods from 1998 through mid-2002.  However, nowhere in any 
of these records does it show that the veteran has a deviated 
nasal septum, nor has the veteran submitted any medical 
evidence of a deviated nasal septum, although requested by VA 
to do so in support of his claim.  

Analysis

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. §§ 1110.  Hence, in the absence of proof of a 
present disability (and, if so, of a nexus between that 
disability and service), there can be no valid claim for 
service connection.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992); Rabideau, 2 Vet. App. at 143-144.  In this case, 
there is no medical evidence establishing that the veteran 
currently has a deviated nasal septum, as no such disorder is 
shown in his service medical records, on VA examination or in 
his numerous medical records.  

Under the circumstances of this case, the Board must conclude 
that there is no competent medical evidence establishing that 
the veteran currently has a deviated nasal septum.  As such, 
there is no basis for allowance of the claim.  See Brammer, 3 
Vet. App. at 225; Rabideau, 2 Vet. App. at 144. 

In reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1991).

B.  Meralgia Paresthetica

The Board further notes that the veteran is service-connected 
for degenerative arthritis of the lumbar spine, L4-5 
discectomy, herniated nucleus pulposus.  His service medical 
records show that he was diagnosed with herniated nucleus 
pulposus in February 1995 and underwent L4-5 discectomy and 
laminectomy in April 1996.  A diagnosis of meralgia 
paresthetica was given, following his April 1996 back 
surgery.  

The report of the veteran's July 1998 VA examination notes 
hypoesthesia of the anterior aspect of the right thigh; 
however, no diagnosis of meralgia paresthetica is given.  

The veteran's numerous subsequent medical records, to include 
VA, private, and United States Air Force records, reflect 
complaints of right thigh leg pain and numbness; however, the 
medical examiners have consistently related those symptoms as 
radiculopathy associated with his service-connected lumbar 
disc disability, and not an independent disorder.  Also, no 
further diagnosis of meralgia paresthethic is noted in these 
records.  In February 1999, he underwent electormyographic 
nerve studies (EMG) to ascertain whether the neurological 
symptoms were due to the entrapment of the lateral femoral 
cutaneous nerve to indicate meralgia paresthetic or due to 
lumbosacral disc syndrome.  The results of those studies, 
which were performed on both of his lower extremities, were 
well within the limits of normal.  

Analysis

As indicated earlier, in the absence of proof of a present 
disability (and, if so, of a nexus between that disability 
and service), there can be no valid claim for service 
connection.  See Brammer, 3 Vet. App. at 223; Rabideau, 2 
Vet. App. at 143-144.  In this case, although the veteran was 
diagnosed as having meralgia paresthetic in service, 
following his back surgery, post-service medical records 
consistently associate his complaints of right thigh pain and 
numbness to radiculaopathy associated with his lumbar disc 
disease (which is contemplated in the disability rating 
assigned his service-connected lumbar disability).  Meralgia 
paresthetic has not been diagnosed.  

Under the circumstances of this case, the Board must conclude 
that there is no competent medical evidence establishing that 
the veteran currently has meralgia pareshtetic.  As such, 
there is no basis for allowance of the claim.  See Brammer, 3 
Vet. App. at 225; Rabideau, 2 Vet. App. at 144. 

In reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1991).

Increased Rating-general provisions

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is propriety of the 
initial evaluation assigned, as it is in this case, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged rating" is required.  See Fenderson, 12 Vet. 
App. at 126.  

At this point, the Board notes that the RO has effectively 
considered the appropriateness of its initial evaluations 
under the applicable rating criteria in conjunction with the 
submission of additional evidence at various times while the 
appeal was pending.  Thus, a remand for this purpose is 
unnecessary.  

Degenerative arthritis of the knees, as well as degenerative 
arthritis of the shoulder, are rated under disabilities of 
the musculoskeletal system of VA's Schedule for Rating 
Disabilities, specifically, Diagnostic Code 5003.  See 
38 C.F.R. § 4.71a.  

Diagnostic Code 5003 provides that degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (here, Diagnostic 
Codes 5260, for limitation of flexion, and 5261, for 
limitation of extension).  When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added, under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, but x-ray evidence of involvement of two or more 
major joints, or two or more minor joint groups, a 10 percent 
rating is warranted and if, in addition, there is occasional 
incapacitating exacerbations, a 20 percent rating is 
warranted.  Id.  For the purpose of rating disability from 
arthritis, the knee and shoulder are considered major joints.  
See 38 C.F.R. § 4.45.  

Diagnostic Code 5260 provides that a 0 percent evaluation is 
warranted if limitation of flexion of the leg is limited to 
60 degrees.  A 10 percent evaluation is warranted if flexion 
is limited to 45 degrees.  A 20 percent evaluation is 
warranted if flexion is limited to 30 degrees, and a 30 
percent evaluation is warranted if flexion is limited to 15 
degrees.  See 38 C.F.R. § 4.71a.  

Diagnostic Code 5261 provides that a 0 percent evaluation is 
warranted if extension of the leg is limited to 5 degrees.  A 
10 percent evaluation is warranted if extension is limited to 
10 degrees.  A 20 percent evaluation is warranted if 
extension is limited to 15 degrees.  A 30 percent evaluation 
is warranted if extension is limited to 20 degrees. A 40 
percent evaluation is warranted is extension is limited to 30 
degrees, and a 50 percent evaluation is warranted is 
extension is limited to 45 degrees.  Id.  

Extension of the knee to 0 degrees and flexion to 140 degrees 
is normal range of motion.  See 38 C.F.R. § 4.71, Plate II.  

Regarding the right shoulder, information of record shows 
that the veteran is right-hand dominant.  Diagnostic Code 
5201 provides that, if limitation of motion of the arm, 
either major or minor, is to shoulder level, a 20 percent 
rating is warranted.  If limitation of the motion of the 
major arm is to midway between the side and shoulder level, a 
30 percent rating is warranted.  If limitation of the major 
arm is to 25 degrees from the side, a 40 percent rating is 
warranted.  See 38 C.F.R. § 4.71a.  

Shoulder flexion from 0 degrees to 180 degrees; abduction 
from 0 degrees to 180 degrees; and external rotation to 90 
degrees and internal rotation to 90 degrees; are normal 
ranges of motion.  See 38 C.F.R. § 4.71, Plate I.  

A.  Left Knee

The veteran's service medical records show he sustained an 
ACL (anterior cruciate ligament) tear and medial collateral 
injury to his left knee, as the result of a skiing accident 
in early 1984.  The initial post-service VA medical 
examination report, dated in July 1998, notes the veteran 
related his left knee had improved through the years and 
still hurt.  However, it did not give out and did not lock.  
Examination revealed range of motion to 0 degrees extension 
and to 140 degrees flexion.  There was grinding with patellar 
motion; collateral ligaments were intact; cruciate ligaments 
were intact; drawer tests were negative; and there was no 
swelling.  X-rays taken of the left knee in September 1998 
revealed patellofemoral changes indicative of degenerative 
joint disease.  

The veteran's VA outpatient treatment, United States Air 
Force treatment, and private treatment records for various 
periods between 1998 and September 1999 show that he was seen 
for complaints of low extremity pain.  MRI (magnetic 
resonance imaging) taken in June 1999 revealed a small 
lateral meniscus tear and small chondral deficits of the 
lateral femoral condoyle and mild chrondromalacia of the 
trochlear groove of the lateral femoral condoyle and patella.  
The report of his September 1999 VA orthopedic examination 
notes he was walking with a limp.  On examination of the left 
knee, there was pain with full flexion, although to 135 
degrees flexion and to 0 degrees extension without pain, and 
crepitation noted on range of motion testing.  

During the veteran's July 2002 VA orthopedic examination, he 
complained of left knee pain, an inability to kneel or bend 
because of knee pain, with pain worse after standing for over 
two minutes; swelling; and locking.  Examination of the left 
knee revealed extension to 0 degrees, with some pain, and 
flexion to 115 degrees without pain.  There was no evidence 
of instability.  There was no evidence of weakness of the 
anterior or posterior cruciate ligament.  McMurray's test was 
positive.  X-ray of the left knee revealed degenerative joint 
disease with a small lateral meniscus tear.  

Based on the medical findings, the veteran has some pain on 
motion of the left knee; however, under the applicable 
criteria, the limitation of motion shown is not to a 
compensable degree under either Diagnostic Code 5260 or 5261.  
On the other hand, under Diagnostic Code 5003, if the 
limitation of motion due to arthritis is noncompensable, a 10 
percent rating is warranted if the limitation of motion is 
less than compensable.  Under the circumstances, a 10 percent 
evaluation, and no higher, under Diagnostic Code 5003 is 
appropriate, in the absence of more severe limitation of 
motion under Diagnostic Code 5260 or 5261.

The VA's Office of the General Counsel, in a precedent 
decision dated July 1, 1997, (VAOPGCPREC 23-97) clarifies 
that, where a claimant has arthritis and instability of the 
knee, 38 C.F.R. § 4.71a authorizes multiple ratings under 
Diagnostic Codes 5003 and 5257 in order to take into 
consideration both limitation of motion and instability of 
the knee.  However, the veteran's left knee disability does 
not involve recurrent subluxation or lateral instability, as 
the medical evaluations have consistently found none.  

The above discussion is based on consideration of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the Board notes that there is no indication 
that the schedular criteria are inadequate to evaluate the 
veteran's left knee disability at any stage under 
consideration.  In this regard, the Board notes that the 
medical evidence reflects that the veteran has not undergone 
prolonged hospitalization for his left knee.  Although the 
veteran is receiving a total rating due to individual 
unemployability due to service-connected disability, such 
rating is based on a combination of his numerous service-
connected disabilities and not solely on his left knee 
disability.  Hence, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

B.  Right Knee

While in service, the veteran twisted his right knee while 
skiing, resulting in an ACL tear and strain of the medical 
collateral ligament, and reinjured the knee while still in 
service.  During post-service VA examination, conducted in 
July 1998, the veteran complained of right knee locking, 
daily instability, and having to wear a knee brace.  
Examination of the right knee revealed flexion to 135 degrees 
and extension to 0 degrees.  The patella was tender; there 
was no evidence of swelling; there was some grinding with 
patellar motion; and Drawer sign was negative.  October 1998 
United States Air Force clinic X-ray studies revealed 
degenerative joint disease, patellofemoreal changes.  An MRI 
taken of the right knee in December 1998 showed chronic tear 
of the ACL and tear of the posterior horn of the medial 
meniscus.  

The report of the veteran's September 1999 VA examination 
notes that he had undergone arthroscopic surgery on his right 
knee in a United States Air Force medical facility in May 
1999.  During the VA examination, he complained of right knee 
pain and swelling.  Range of motion of the right knee was to 
135 degrees flexion, with subjective discomfort beyond 90 
degrees, and full extension, without indication of pain.  
There was crepitation, swelling, and effusion.  There was no 
instability found.  

During the veteran's July 2002 VA examination, he complained 
of right knee pain and an inability to bend or knee because 
of the pain, which would get worse after standing for over 
two minutes; and swelling of the right knee.  On examination, 
flexion was to 115 degrees and extension to 0 degrees, 
without pain.  McMurray's test was positive.  There was no 
evidence of recurrent subluxation or lateral instability.  

Based on the medical findings, the veteran has complaints of 
pain on flexion due to arthritis; however, limitation of 
motion of the right knee is noncompensable under the 
applicable criteria of Diagnostic Code 5260 or 5261.  But, 
under Diagnostic Code 5003, a 10 percent rating is warranted 
for limitation of motion of the knee due to arthritis.  Under 
the circumstances, a 10 percent evaluation, and no higher, 
under Diagnostic Code 5003 is appropriate, in the absence of 
more severe limitation of motion under Diagnostic Code 5260 
or 5261.  The veteran's right knee disability does not 
involve recurrent subluxation or lateral instability, as the 
medical evaluations have consistently found none.  

The Board further notes that the medical evidence reflects 
that the veteran has not undergone prolonged hospitalization 
for his right knee disability or that the disability has, in 
itself, caused marked interference with employment as to 
render impractical the application of the regular schedular 
standards during any stage under consideration.  Hence, in 
the absence of evidence such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell, 9 
Vet. App. at 338-39; Floyd, 9 Vet. App. at 96; Shipwash, 8 
Vet. App. at 227.  



C.  Right Shoulder

The veteran's service medical records show that he sustained 
an injury to his right shoulder in a fall.  During his July 
1998 VA examination, he complained of right shoulder pain.  
On examination, there was no tenderness or swelling.  Range 
of motion revealed abduction to 180 degrees.  The assessment 
was right shoulder injury, no disability.  September 1998 VA 
X-ray studies revealed degenerative joint disease.  

During the veteran's July 2002 VA examination, he complained 
of right shoulder pain when he is lying in bed and when he 
tried lifting more than twenty pounds.  On examination, 
forward flexion was to 150 degrees, with pain when moving 
more than 150 degrees; abduction was to 160 degrees, without 
pain; external rotation was to 85 degrees, without pain; 
internal rotation was to 70 degrees, with pain.  

Based on the medical findings, the veteran has complaints of 
pain and limitation of motion of the right shoulder due to 
arthritis; however, limitation of motion of the right 
shoulder is noncompensable under the applicable criteria of 
Diagnostic Code 5201.  But, under Diagnostic Code 5003, a 10 
percent rating is warranted for limitation of motion of the 
shoulder due to arthritis.  Under the circumstances, a 10 
percent evaluation, and no higher, under Diagnostic Code 5003 
is appropriate, in the absence of more severe limitation of 
motion under Diagnostic Code 5201.  The veteran's right 
shoulder disability does not involve ankylosis, nonunion or 
dislocation; hence, application of Diagnostic Codes 5200, 
5202, and 5203 would be inappropriate.  

The Board further notes that the medical evidence reflects 
that the veteran has not undergone prolonged hospitalization 
for his right shoulder disability or that the disability has, 
in itself, caused marked interference with employment as to 
render impractical the application of the regular schedular 
standards during any stage under consideration.  Hence, in 
the absence of evidence such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell, 9 
Vet. App. at 338-39; Floyd, 9 Vet. App. at 96; Shipwash, 8 
Vet. App. at 227.  


ORDER

Service connection for deviated nasal septum is denied.  

Service connection for meralgia paresthetica is denied.  

As the assignment of a 10 percent rating, since the grant of 
service connection for degenerative arthritis of the left 
knee was proper, a higher rating is denied.  

As the assignment of a 10 percent rating, since the grant of 
service connection for degenerative arthritis of the right 
knee was proper, a higher rating is denied.  

As the assignment of a 10 percent rating, since the grant of 
service connection for degenerative arthritis of the right 
shoulder was proper, a higher rating is denied.  



	                        
____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

